Citation Nr: 0017974	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-11 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

What evaluation is warranted for the esophageal disorder 
(stricture) from May 20, 1993?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to March 
1984 and from May 1987 to May 1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating action 
of the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned a 40 percent 
disability evaluation for a duodenal ulcer with duodenal 
stricture, hiatal hernia, esophageal stricture, history of 
anemia and history of Zollinger-Ellison syndrome.  The case 
was most recently certified to the Board by the Washington, 
DC RO.  

When the Board initially reviewed the veteran's appeal in 
June 1997, it was determined that a separate evaluation was 
warranted for the esophageal disorder.  The Board assigned a 
60 percent rating for the duodenal ulcer disorder and 
remanded the question of the evaluation of the now-service-
connected esophageal disorder.  That issue has been returned 
to the Board.


REMAND

In a June 1998 rating action, the RO assigned a 30 percent 
rating for the esophageal disorder, effective from May 20, 
1993.  The veteran contends that the esophageal disorder is 
more severe than that rating, assigned following the initial 
grant of service connection in the June 1997 Board decision, 
indicates.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a).  

The Court has also made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a previously service-connected condition.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's esophageal disorder is rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7203 (1999), 
based on the severity of the stricture.  The 30 percent 
rating presently assigned contemplates moderate stricture.  A 
50 percent rating is for assignment for severe stricture of 
the esophagus, permitting liquids only.  The maximum 
schedular rating, 80 percent, would be warranted for 
esophageal stricture permitting passage of liquids only, with 
marked impairment of general health.  

Although the veteran was afforded a VA examination in March 
1998, the Board finds that examination inadequate for rating 
purposes and the case must be remanded.  38 C.F.R. § 4.2 
(1999).  In this regard, although the examiner noted that the 
veteran had experienced three episodes of dysphagia since 
service, during which time he was able to only ingest liquids 
at those times, the amount of time that the stricture was of 
such severity is unclear.  In light of Fenderson, the veteran 
would appear to be entitled to an increased rating during 
those time periods of increased disability, however limited.  
(e.g.  The appellant may be entitled to a higher rating 
during periods prior to and after dilations in 1996 and 
1997.)  Further development is therefore required to clarify 
those precise periods of time during which any increased 
rating may be warranted.  Therefore, on remand, the RO must 
document their consideration of a staged rating and explain, 
with applicable effective date regulations and due process 
considerations, any change in the evaluation during the 
appeal period.  

The Board notes further that the appellant filed a notice of 
disagreement to the December 1998 rating decision which 
assigned July 7, 1997, as the effective date for an award of 
individual unemployability benefits.  Unfortunately, a 
statement of the case with respect to this issue has yet to 
be issued.  Thus, the Board is obligated to remand this issue 
under the doctrine announced in Manlicon v. West, 12 Vet. 
App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
an esophageal stricture since service.  
The veteran should be asked to identify 
each date he underwent esophageal 
dilation since separation from active 
duty.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  All development 
efforts should be documented in the file.

2.  Thereafter, the veteran's claims 
folder should be forwarded to an 
appropriate VA examiner to determine the 
nature and severity of the esophageal 
stricture.  The examiner should note the 
documented instances of dilation and 
identify whether, at the time of each 
dilation, the esophageal stricture was of 
such severity as to permit passing of 
liquids only.  If it is determined that 
the veteran's diet was limited to 
ingesting liquids only, the examiner must 
identify the period of time, both 
preceding and subsequent to each 
dilation, that the veteran's diet was so 
limited.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination report does not 
include the opinions requested, 
appropriate corrective action is to be 
taken. 

4.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include documenting their consideration 
of the assignment of a staged rating.  
The assignment of any staged rating 
should reflect a discussion and 
consideration of the effective date 
regulations and 38 C.F.R. § 3.105(e).  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

5.  The RO should issue a statement of 
the case on the issue of whether an 
earlier effective date for an award on 
individual unemployability is warranted.  
The claimant is advised that he must 
submit a timely substantive appeal to 
perfect his right to appellate review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


